Citation Nr: 0803125	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome, right knee.

2.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome, left knee.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), (6) a low back disability, (7) 
residuals of a left side trunk injury, (8) sinusitis, (9) 
headaches, (10) left foot disability, (11) right ankle 
disability, (12) left ankle disability, (13) bilateral ear 
disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and her friend


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In October 2007, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
those hearings have been associated with the claims file.  
The veteran submitted additional evidence at the October 2007 
hearing and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The issues of entitlement to service connection for sinusitis 
and low back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Patellofemoral pain syndrome, left and right knee, is 
currently primarily manifested by pain, tenderness, 
limitation of flexion to 110 degrees or greater and 
occasional swelling and stiffness.  Ankylosis, frequent 
episodes of "locking" and effusion into the joint, 
impairment of the tibia and fibula, genu recurvatum, 
recurrent subluxation, and lateral instability are not shown.  

2.  Service connection for bilateral hearing loss was denied 
in a March 2005 rating decision.  The veteran was notified of 
this decision and of her appeal rights at that time and did 
not appeal the decision.  It was held that there was no 
current diagnosis of bilateral hearing loss, and that there 
was no evidence of treatment or diagnosis of this condition 
in service.  The March 2005 rating decision is final.  

3.  The evidence added to the record since the last final 
denial of entitlement to service connection for bilateral 
hearing loss is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

4.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to an 
in-service stressor.  

5.  There is credible, supporting evidence that the claimed 
in-service stressor occurred.

6.  There is no competent medical evidence of current 
residuals of left side trunk injury, tinnitus, bilateral ear 
disorder, left ankle disability, and right ankle disability.

7.  A chronic left foot disability was not present in service 
or for many years afterward, and is not etiologically related 
to service.

8.  Chronic headaches were not present in service or for many 
years afterward, and are not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs, 5003, 
5258, 5260, 5261 (2007).

2.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs, 5003, 
5258, 5260, 5261 (2007).

3.  A March 2005 rating decision denying the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2007).

4.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss has not been received since the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  With resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

6.  Residuals of a left side trunk injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

7.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

8.  Bilateral ear disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

9.  Left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

10.  Right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

11.  Left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

12. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As the Board is remanding the claims for service connection 
for low back disability and sinusitis further discussion 
regarding compliance with the VCAA for these issues is 
unnecessary at this point.  In this decision, the Board is 
granting the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the veteran's claim for an increased rating for 
bilateral knee disabilities, the VCAA duty to notify was 
satisfied by way of a letter sent to her in November 2002 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.  

In June 2006 the veteran was sent a VCAA notification letter 
regarding her claims for bilateral hearing loss, tinnitus, 
bilateral ear condition, headaches, left foot disability, 
left and right ankle disabilities, and residuals of a left 
side trunk injury.  This letter fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence.  The 
veteran was given the definition of new and material evidence 
and told that her claim for service connection for bilateral 
hearing loss was previously denied because the evidence of 
record did not show that this condition had been clinically 
diagnosed, and a review of the service treatment records 
showed no treatment or diagnosis of hearing loss during 
military service.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.      

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim to reopen and claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Regarding 
the veteran's claim for an increased rating, she is appealing 
the degree of disability showing actual knowledge of that 
element.  As there will be no further increase as a result of 
this decision, further information about effective dates is 
not needed.  Furthermore, the veteran was given notice as to 
degrees of disability and effective dates in a March 2006 
letter, issued the same month the Court decided 
Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, Vet Center treatment records, "buddy" 
letters, articles about sexual assaults in the military, 
hearing transcripts, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with the increased rating claims, 
and the service connection claims relating to the veteran's 
ears and hearing.  The veteran was not afforded a VA 
examination in connection with her claims for service 
connection for headaches, left side trunk disability, left 
foot disability, and bilateral ankle disability.  The Board 
is of the opinion that there is sufficient competent medical 
evidence of record to make decisions on all of these claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A.  § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, examinations are not needed for the veteran's 
claims for service connection for left foot disability and 
headaches as there is no indication that either of these 
disabilities may be associated with the veteran's active 
military service.  The veteran's discharge examination shows 
a normal clinical evaluation of the feet and a normal 
neurological evaluation.  At that time the veteran denied 
foot trouble and frequent or severe headaches.  The current 
left foot problems (pain and plantar fasciitis) do not appear 
on the face to be in any way related to the veteran's in-
service complaints (numbness).  The veteran's current 
complaints of headaches have been explained as related to 
smelling perfume and taking medication, and her in-service 
complaints were attributed to rhinosinusitis and an incorrect 
eye glass prescription.  The first showing of left foot 
disability and headaches are both years after her service.  
None of the competent medical evidence of record suggests 
that the veteran's current left foot disability and headaches 
are related to her service.  Likewise, as explained below, 
the evidence of record does not show a continuity of 
symptomatology for either of these disabilities.  Thus, the 
Board finds that VA examinations are not necessary for these 
disabilities.  See id.; see also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

As discussed below, there is no competent evidence of current 
residuals of left side trunk injury, left ankle disability, 
and right ankle disability, or persistent or recurrent 
symptoms of any of these disabilities.  While the veteran has 
reported some symptomatology related to these disabilities, 
such as ankle pain, persistent or recurrent symptoms of these 
disabilities are not shown by the evidence of record.  See 
id.  Accordingly, the Board finds that VA examinations are 
not necessary for these disabilities.  See id.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating for Both Knees

The veteran contends that left and right knee patellofemoral 
pain syndrome is worse than currently evaluated.  

Applicable Law

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5258.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Degenerative arthritis, when established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts & Analysis

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants higher evaluations for her left and 
right knee disabilities.  At the veteran's October 2007 
personal hearing, she testified that her knees are painful 
and get stiff if she sits for any length of time.  She also 
stated that her knees lock up at times, and that her 
physician at the VA diagnosed her with arthritis of the 
knees.  In a September 2004 statement she states that she has 
knee pain, that her knees occasionally give out and that they 
swell up.  

The veteran was afforded a VA examination in August 2003.  At 
that examination, the veteran complained of having knee pain, 
but no locking.  She reported that stiffness is present in 
both knees which lasts until about noon, and that swelling 
occurs at a frequency of 2 times per week in bilateral knees.  
The examiner stated that there were no episodes of 
dislocation or recurrent subluxation.  Bilateral knee range 
of motion was reported as 0 to 120 degrees, with pain at 120 
degrees in the left knee more than the right.  The examiner 
noted that repetitive use causes additional limitation of 
pain, mostly in the left knee, and no fatigue, weakness, or 
lack of endurance.  X-rays from November 2002 were reported 
as normal.  The diagnosis given was bilateral knee 
patellofemoral pain syndrome.    

A February 2003 VA outpatient treatment report shows an 
assessment of bilateral knee pain that was "likely djd."  
The Board notes that "djd" or "DJD" is a common medical 
acronym used to represent "degenerative joint disease."  On 
examination there was good range of motion, a negative drawer 
sign and crepitus bilaterally, and no effusions or tenderness 
bilaterally.  April 2003 knee x-rays were reported as normal.  
A July 2003 VA physical therapy consultation report shows 
that the veteran's active knee range of motion was within 
normal limits at that time, and that varus valgus stress 
tests and drawer signs were negative as well.  VA treatment 
records from 2004 show tenderness, but no effusion.  A 
September 2005 VA treatment note shows a subjective complaint 
of "DJD - Knees hurt."  One of the listed assessments is 
DJD.  

The veteran was afforded a second VA examination in November 
2006.  At that examination, the veteran complained of having 
knee pain, stiffness, swelling and popping, but no locking, 
giving out, or falling.  When asked to describe any episodes 
of dislocation or recurrent subluxation, the examiner replied 
that the question was nonapplicable.  On physical 
examination, after repetition of range of motion the left 
knee had an increase in pain and fatigue, and the right knee 
had popping and an increase in pain.  Neither knee had a 
change in the range of motion or other limitation.  The 
examiner did note crepitus and slight swelling.  Ranges of 
motion were reported as right knee 0 to 110 degrees active 
range of motion and 0 to 120 passive with pain, and left knee 
0 to 140 without pain.  Extension was reported as full 
bilaterally, and stability was reported as normal.  X-rays 
reportedly failed to reveal any fracture, dislocation, or any 
other bone and joint abnormalities, and the impression given 
was that it was a negative study.  The examiner's diagnosis 
was bilateral patellofemoral pain syndrome with anserine 
bursitis.  

As tibia and fibula impairment, genu recurvatum, and 
ankylosis related to either knee is not shown by the 
competent medical evidence, a higher rating is not warranted 
for left or right knee patellofemoral pain syndrome under DCs 
5256, 5262, and 5263.  See 38 C.F.R. § 4.71a, DCs 5256, 5262, 
5263.  While pain is certainly an element of the veteran's 
left and right knee patellofemoral pain syndrome, the veteran 
has on at least one occasion denied episodes of either knee 
"locking"(she did report at her October 2007 hearing that 
her knee locks up), and the competent evidence repeatedly 
shows no effusions related to either disability.  As such, 
the Board finds that the preponderance of the competent 
medical evidence is against a finding that the veteran has 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusions into the joint.  See 
38 C.F.R. § 4.71a, DC 5258. 

While some treatment reports list assessments of degenerative 
joint disease, also known as arthritis, this condition has 
not been shown by x-ray evidence as is required for a rating 
under DC 5003.  See 38 C.F.R. § 4.71a DC 5003.  

Lateral instability and recurrent subluxation are not shown 
by the competent medical evidence.  At the veteran's August 
2003 VA examination the examiner stated that there were no 
episodes of dislocation or recurrent subluxation, and at the 
veteran's November 2006 VA examination stability was reported 
as normal.  The other competent medical evidence does not 
show recurrent subluxation or lateral instability either; in 
fact, a July 2003 VA physical therapy consultation report 
shows that varus valgus stress tests and drawer signs were 
negative at that time.

Considering any loss of range of motion, the competent 
medical evidence does not show flexion of either knee limited 
to 20 degrees or extension of either knee to 15 degrees as 
would be required for evaluations in excess of 10 percent.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  According to the 
August 2003 VA examiner, bilateral knee range of motion was 
reported as 0 to 120 degrees with pain at 120 degrees.  
According to the November 2006 VA examiner, extension was 
full in both knees, the right knee had flexion to 110 degrees 
(active range of motion), and the left knee had flexion to 
140 degrees.  As such, initial evaluations in excess of 
10 percent based on loss of range of motion are not 
warranted.  See id.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent for either 
left or right knee patellofemoral pain syndrome due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected bilateral knee disabilities are 
contemplated in the 10 percent ratings currently assigned.  
There is no indication that pain, weakness, fatigability, and 
incoordination caused functional loss greater than that 
contemplated by the 10 percent evaluations assigned by the 
RO.  See 38 C.F.R. § 4.40; DeLuca, supra.  In fact, while the 
February 2006 VA examiner noted that after repetition of 
range of motion the left knee had an increase in pain and 
fatigue, and the right knee had popping and an increase in 
pain, the examiner also specifically stated that neither knee 
had a change in the range of motion or other limitation.  

Conclusion

The veteran is competent to report her symptoms.  To the 
extent that the veteran has asserted that she warrants more 
than a 10 percent evaluation for either knee disability the 
Board finds that the preponderance of the evidence does not 
support her contentions, for all the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against initial 
evaluations in excess of 10 percent for left and right knee 
patellofemoral pain syndrome, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluations for left and 
right knee patellofemoral pain syndrome are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not so exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 

III. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection for a "chronic disease," such 
as sensorineural hearing loss, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that she has bilateral hearing loss 
disability as a result of her active military service.

Service connection for bilateral hearing loss was denied in a 
March 2005 rating decision.  The veteran was notified of this 
decision and of her appeal rights at that time and did not 
appeal the decision.  It was held that there was no current 
diagnosis of bilateral hearing loss, and that there was no 
evidence of treatment or diagnosis of this condition in 
service.  The March 2005 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

The Board has reviewed the evidence received since the last 
final denial and finds that none of it is new and material 
evidence.  The only evidence received since the March 2005 
rating decision relevant to bilateral hearing loss is 
statements and testimony from the veteran.  At her October 
2007 hearing she testified that while in service she had to 
operate loud sirens and qualify with different types of 
firearms, and that she did not always wear hearing 
protection.  She further testified that she now has trouble 
comprehending what people say to her, especially if there is 
any kind of background noise.  Such argument had been made at 
the time of the last final denial and thus it is cumulative 
and redundant of the evidence that was of record at the time 
of the last final denial.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Regardless of the duplicative nature of the current 
assertions, these statements would not be competent to reopen 
the claim for service connection for bilateral hearing loss, 
as that requires a medical opinion.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).  The Board is aware that a service treatment 
record from August 1985 shows that at that time the veteran 
complained of difficulty understanding what people said in 
noisy areas.  The assessment at that time noted that hearing 
in both ears was well within normal limits.  This evidence 
was considered at the time of the initial denial.  

While some of this evidence is new as it was not previously 
on file, it is not material.  This is all cumulative and 
redundant of the evidence of record at the time of the last 
final denial and cannot constitute new and material evidence.  
See 38 C.F.R. § 3.156(a).  None of the evidence received 
since the last final denial cures the defect of the lack of 
competent evidence of a current bilateral hearing loss 
disability, or evidence of treatment or diagnosis of this 
condition in service.  Thus, the evidence received cannot 
constitute new and material evidence.  See Cox v. Brown, 
5 Vet. App. 95, 99 (1993).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the last 
final denial is cumulative and redundant of evidence of 
record at the time of the last final denial and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such claim is denied.

IV. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
service connection is warranted for residuals of a left side 
trunk injury, bilateral ear disorder, left ankle disability, 
right ankle disability, left foot disability, headaches, and 
tinnitus, to include tinnitus as secondary to bilateral 
hearing loss.  The Board finds that with reasonable doubt 
resolved in favor of the veteran service connection for PTSD 
is warranted.  

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and her alleged stressor is combat-
related, then her lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

At the veteran's October 2007 personal hearing, she testified 
that while in service she was sexually assaulted by her 
military police (MP) partner around 1985.  She explained that 
she did not report this because prior to this incident she 
had witnessed two soldiers who were not prosecuted for rape 
after she and her MP partner witnessed them making 
exclamatory statements about raping a woman.  The veteran 
gave similar testimony at her January 2005 personal hearing 
as well.  At that hearing she also stated that she did not 
have a drinking problem prior to the rape incident.  The 
veteran's friend testified that she has observed the veteran 
having the same symptoms as a retired police officer she 
knows who suffers from PTSD.  

In a June 2003 letter, the veteran details her in-service 
stressors.  First, she states that she met some foreign 
soldiers and began playing a drinking game, and the next 
thing she knew she was in bed with a guy.  She believes that 
she was drugged.  Second, after coming back to base AWOL 
(absent without leave) for the second time, her sergeant told 
her that if it happened again she would owe him a "blow 
job."  Third, she states that she was investigated for being 
a homosexual.  Fourth, she states that she was invited along 
with fellow soldiers from the narcotics drug suppression team 
she was serving on to watch pornography and get drunk.  The 
other soldiers reportedly did this frequently.  The veteran 
decided to join them on one occasion.  She states that she 
remembers being drunk and the next thing she knew her MP 
partner was having sex with her.  She reports being in and 
out of consciousness and thinks that she may have been 
drugged.  She cannot remember how she left the party or got 
home, but she did explain that she did not want to have sex 
with her partner.  In this letter, the veteran also reports 
an incident where two soldiers made seemingly inculpatory 
statement about raping a woman to her and her MP partner 
(while they were working undercover as MP officers), and that 
later the rape charges were dropped.  She further relayed 
that she was harassed and undermined by her First Sergeant.  
For example, he would call her and tell her he needed to see 
her and then when she arrived he would not see her until the 
end of the day when he would deny ever calling her.  

In an October 2007 letter the veteran explains that she was 
afraid to tell anyone that her MP partner had raped her 
because she had seen first hand what happened to MP officers 
who "ratted out" their partners, and because she had dealt 
with rape victims who were not believed.  The veteran also 
explained that she turned to drugs and alcohol to help her 
cope with what had happened to her, and when she got clean 
she turned to food.  

The veteran's service personnel record shows that she was a 
member of the drug suppression team from July 1984 to August 
1985.  Her discharge examination in October 1987 shows that a 
psychiatric examination was not conducted at that time.  The 
veteran's service records show a significant weight gain from 
1983 to 1987 and also that the veteran was prescribed 
Antabuse, a drug used to treat chronic alcoholism, in 1986.  
A March 1980 enlistment examination reports her weight as 
150, a February 1983 Airborne examination reports her weight 
as 154, and her October 1987 discharge examination reports 
her weight as 182.  The veteran's October 1987 examination 
shows that compared to her February 1983 examination she had 
3 additional tattoos.  An August 1986 treatment note 
indicates that the veteran was taking Antabuse at that time. 

A Vet Center intake form, which reportedly was completed by 
staff with the client, states that the veteran's drug and 
alcohol use began at age 16, and that while in the Army her 
use became abuse especially after being raped.  The veteran 
reported being raped by another MP officer with whom she 
worked.  She also reported being harassed because she was a 
woman and being labeled as a lesbian.  A multiaxial 
assessment was given and for Axis I, which the Board 
associates with identifying any clinical disorders or other 
conditions that may be a focus of clinical attention, the 
counselor (Ms. "D.E.," PhD, APRN, BC, LMFT) entered a 
diagnosis of Posttraumatic Stress Disorder, Chronic.

Doctor "D.E." has submitted several letters to VA on behalf 
of the veteran.  A July 2003 letter shows Axis I diagnoses of 
PTSD, chronic, and dysthymic disorder.  Doctor "D.E." notes 
the veteran's history and current symptoms and then states 
that in her professional opinion the veteran's PTSD was 
triggered by the tremendous stresses and life threatening 
events that she experienced while serving in the Army.  

A December 2004 letter adds that after a review of the 
veteran's military records Dr. "D.E." has noted markers 
that support the veteran's claim of military sexual trauma.  
She states that the veteran went home on leave in the summer 
of 1985 and stayed drunk the entire time and wrote bad checks 
to pay for her drinking, which time she asserts would have 
been shortly after the rape.  She notes that the service 
medical records show the veteran made a "request" for 
Antabuse in August of 1986.  She also points out that in 1987 
the veteran did not meet the height and weight standards 
required by the Army, and that when this happened in the 1983 
the veteran lost the necessary weight to remain in 
compliance.  However, after the 1987 episode of exceeding the 
standards, the veteran was no able to regain compliance and 
she continues to have weight management problems to this day.  
She notes that problems with weight control and obesity are 
commonly observed in survivors of sexual trauma and that both 
the veteran's weight and drinking problems are indicative of 
the severe stress she was coping with following her rape.  
Doctor "D.E." also points out that the veteran's mental 
health was not evaluated prior to her leaving service.  Based 
on the above, Dr. "D.E." stated that in her professional 
opinion, it is more likely than not that the veteran's 
developed PTSD secondary to her military sexual trauma.    

Doctor "D.E." submitted similar letters in August 2006 and 
October 2007.  The August 2006 letter emphasized that she 
believed that the veteran had been raped while in service, 
and that her symptoms and presentations (weight gain, heavy 
drinking, etc.) certainly pointed to sexual trauma in the 
military.  

An August 2005 letter submitted by the veteran's VA 
psychiatrist clarified that the veteran was being treated at 
VA for bipolar disorder and PTSD since September 2003.  The 
letter was written to verify that these were both ongoing 
primary Axis I diagnoses.  

A letter received in July 2003 from a soldier who served in 
Germany around the same time as the veteran states that the 
soldier saw the veteran being picked on and treated with 
disrespect by her First Sergeant.  Also in July 2003, the 
veteran's Narcotics Anonymous sponsor (since approximately 
1994) submitted a letter stating that the veteran had shared 
with her the experiences of sexual abuse and sexual 
harassment that occurred while she was in the Army.  A letter 
from the veteran's employer explains the on the job problems 
she currently experiences.  

The veteran submitted letters in April 2003 from her sister, 
friend, father, and partner.  The veteran's sister states 
that while in the Army the veteran drank a lot, gained 
weight, and was aggressive.  She states that this was a 
change in her sister and that she watched her sister go from 
being excited about serving her country to being unhappy and 
not being able to do the things she loves to do.  The 
veteran's father reported that his daughter became distant 
while in service and that she drank heavily, seemed angry, 
bounced checks, and gained weight.  He also stated that after 
her service he has witnessed her on numerous occasions to 
have sudden outbursts of anger and severe road rage.  In 
closing he writes that he does not know exactly what happened 
to his daughter while in the service but he does know that 
she is not the same person she was when she joined the 
service.  In a detailed letter the veteran's partner explains 
the veteran's current symptoms she has observed such as 
anger, frustration, fear, emotional numbness, hypervigilance, 
startling easily, paranoia, depression, overeating, and 
feelings of distress.  She sent a similar letter in December 
2004.    

According to a September 2006 letter from the veteran's best 
friend of 30 years, she noticed a change in the veteran's 
personality around 1985.  She states that the veteran started 
drinking heavily, cursing, and that the veteran sounded very 
angry.  Additionally, she got more tattoos, put on weight, 
and became very reckless and nonchalant about her health and 
safety.  She relayed one incident in late 1985 where she and 
the veteran went out on the town while the veteran was home 
on leave.  She writes that after much persuasion the veteran 
confided in her that her MP partner had sexually assaulted 
her.  At the veteran's personal hearing in October 2007, the 
veteran stated that she did not remember telling her friend 
this, but that she had drunk until she blacked out that 
night.    

The veteran has submitted competent medical evidence showing 
a diagnosis of PTSD, and a link between this diagnosis and 
one of her claimed in-service stressors, specifically, being 
raped while in service.  Accordingly, the only other thing 
needed for a grant of service-connection is credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran's service records show treatment for chronic 
alcoholism (1986) and significant weight gain (sometime after 
1983).  By the veteran's account, she was raped in 1985.  She 
has also submitted numerous letters from friends and family 
alike detailing the changes they saw in her during service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the above evidence, when considered with the 
veteran's testimony and statements, is credible supporting 
evidence of the veteran's claimed stressor.  As such, the 
Board finds that resolving reasonable doubt in the veteran's 
favor, service connection is warranted for PTSD.  Gilbert, 1 
Vet. App. 49.

B. Residuals of a left side trunk injury, tinnitus, bilateral 
ear disability, and left and right ankle disabilities

The veteran asserts that she currently has residuals of a 
left side trunk injury, tinnitus, bilateral ear disorder, and 
left and right ankle disabilities as a result of her active 
military service in the United States Army.  At her October 
2007 personal hearing, the veteran testified that she 
completed 15 to 20 parachute jumps while in service.  She 
also relayed that as a military policewoman, she carried a 
lot of equipment such as a handgun, flashlight, baton, 
ammunition, and handcuffs.  She stated that she first 
received treatment for her back after service after she was 
in a motorcycle accident.  She relayed that she did not seek 
treatment for her back or trunk prior to the motorcycle 
accident because she could not afford to get treatment.  She 
also testified that during service she had to operate loud 
sirens and qualify with different types of weapons and that 
she did not always wear hearing protection.  She reportedly 
fell and punctured her eardrum while serving in Germany.  
Regarding any disability of the ankles, she testified that 
her ankles twist and give out frequently.  She stated that 
she was not currently receiving treatment for this, besides 
ice and aspirin, because she would have to take time off work 
for treatment.  She further contends that she may have 
tinnitus as a result of bilateral hearing loss.  

Initially, the Board points out that the veteran does not 
have service connection in effect for bilateral hearing loss 
and service connection for bilateral hearing loss is not 
awarded in this decision.  Therefore, the veteran's claim 
that tinnitus should be service connected as secondary to 
bilateral hearing loss fails because the veteran is not 
service connected for bilateral hearing loss.  See 38 C.F.R. 
§ 3.310(a).  Tinnitus could still be service connected on a 
direct basis.  Additionally, the Board notes that the veteran 
has perfected appeals to the issues of entitlement to service 
connection for a low back disability and entitlement to 
service connection for residuals of a left side trunk injury.  
The low back claim is discussed later in the REMAND portion 
of the decision and is not affected by the decision on the 
left side trunk issue.  

Regarding residuals of a left side trunk injury, a February 
1985 radiographic report shows that the veteran injured her 
ribs on the left side.  The chest and left rib series x-rays 
were reported as within normal limits.  According to an 
October 1987 report of medical history completed by the 
veteran in connection with the expiration of her term of 
service, she did not have nor had she had any recurrent back 
pain.  The veteran's October 1987 discharge examination shows 
a normal clinical evaluation of the spine and abdomen.  No 
defects were noted.

An emergency room note from April 1994 relays that the 
veteran was in a motorcycle accident that day.  The reported 
past medical history did not include any previous back 
problems or injury.  In September 1996 the veteran reinjured 
her back.  The treatment report associated with the reinjury 
notes that the veteran has a history of L4-5 disc herniation 
in 1994 after a motorcycle accident.  In January 2002, the 
veteran reported having back pain with numbness down the left 
leg for the last two months.  She reported having felt this 
before from 1994 to 1999.  That same day she reported having 
been in an automobile accident in 1994 and that she had a 
herniated disc in 1994.  Other treatment records also show 
reports of low back pain and associated diagnoses; however, 
there are no such reports between the veteran's separation 
from service until 1994.  A December 2002 private examination 
shows that an examination of the veteran's spine was within 
normal limits at that time.  

Regarding tinnitus and bilateral ear disorder, in August 1981 
the veteran reported that she had an ear infection for 3 
days.  The assessment at that time was upper respiratory 
infection.  A February 1983 airborne examination shows a 
normal clinical evaluation of the ears.  No defects were 
noted.  According to an August 1986 treatment record, a sharp 
weed penetrated the veteran's ear and ruptured the tympanic 
membrane.  In April 1987, the veteran complained of having a 
mild earache the day prior.  The assessment given shows a 
normal physical, and that the plan was reassurance and for 
the veteran to return to the clinic as needed.  According to 
an October 1987 report of medical history completed by the 
veteran in connection with the expiration of her term of 
service, she did not have nor had she had ear trouble or 
hearing loss.  The veteran's October 1987 discharge 
examination shows a normal clinical evaluation of the ears.  
No defects were noted.  In January 1988 the veteran reported 
that she felt a pop in her right ear after resting with her 
ear on her upper arm for a long period and that since the pop 
her ear had been painful.  The examiner noted a history of 
ear drum problem and diagnosed "bilat. Serous otitis m."  
The Board is of the opinion that this diagnosis is bilateral 
serous otitis media, a fluid build up in the ear.  

A private treatment report from November 1988 shows that on 
examination the veteran's tympanic membranes were clear.  On 
a May 2000 acupuncture intake form, the veteran reported 
having past ear aches.  She did not check the box for now 
having earaches or for now having ringing in the ears.  At 
the veteran's November 2002 initial visit to the VA 
Outpatient Clinic in Austin she reported having no tinnitus.  
A December 2002 private examination shows that an examination 
of the veteran's ears and tympanic membranes was within 
normal limits at that time. 

The veteran was afforded a VA audiological examination in 
January 2004.  The audiologist stated that otoscopic 
examination revealed intact eardrums, and that the veteran 
reported at the examination that she did not have tinnitus.  

Regarding left and right ankle disabilities, a February 1983 
airborne examination shows a normal clinical evaluation of 
the lower extremities.  No defects were noted.  In April 1983 
the veteran complained of right knee and Achilles tendon pain 
and left ankle pain following a jump.  It was noted that she 
had no past history of injury.  On examination the right 
ankle had some pain with inversion, a full range of motion, 
and no swelling.  The left ankle had no edema and full range 
of motion.  The assessment was minor sprain ankles 
bilaterally.  The veteran was put on light duty for a week, 
told not to do any physical training for a week, and told to 
take aspirin.  According to an October 1987 report of medical 
history completed by the veteran in connection with the 
expiration of her term of service, she did not have nor had 
she had any foot trouble.  While she reported having swollen 
or painful joints, the physician's summary explains that this 
related to her knees.  The veteran's October 1987 discharge 
examination shows a normal clinical evaluation of the lower 
extremities.  No defects were noted.

On a May 2000 acupuncture intake form, the veteran reported 
having present foot/ankle pain.  A December 2002 private 
examination report shows that an examination of the veteran's 
extremities was within normal limits at that time.  A July 
2007 rheumatology consultation report notes that on physical 
examination the veteran's ankles were non tender and no 
swelling was noted.  

The Board is of the opinion that the above post-service 
medical evidence shows a current low back disability, but no 
current residuals of a left side trunk injury, tinnitus, 
bilateral ear disorder, left ankle disability, or right ankle 
disability.  The veteran's claims for service connection for 
residuals of a left side trunk injury, tinnitus, bilateral 
ear disorder, left ankle disability, and right ankle 
disability fail because there is no competent evidence of 
record of current diagnoses of any of these disabilities, and 
without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the veteran is 
competent to state that she had and has pain or other common 
symptoms of disability, she is not competent to enter a 
diagnosis of a disability, as that requires a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that it is obviously aware of the veteran's 
testimony at the October 2007 hearing before the undersigned 
Veterans Law Judge.  When asked at that hearing if she had 
ringing in the ears, her answer reflected complaints of 
hearing loss rather than tinnitus.  Prior to that hearing the 
veteran denied having ringing in the ears on several 
occasions, and the competent medical evidence of record does 
not show current tinnitus.    

In sum, the preponderance of the competent evidence is 
against a finding of any current residuals of a left side 
trunk injury, tinnitus, bilateral ear disorder, left ankle 
disability, and right ankle disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

C. Left foot disability

The veteran contends that she has a left foot disability as a 
result of her service.  At her October 2007 personal hearing, 
the veteran testified that she made between 15 and 20 
parachute jumps while in service.  She stated that she was 
not currently receiving treatment for this, besides ice and 
aspirin, because she would have to take time off work for 
treatment.  

According to a February 1981 treatment report, the veteran 
reported having left foot numbness radiating up her leg.  X-
rays were reported as within normal limits.  A February 1983 
airborne examination shows a normal clinical evaluation of 
the lower extremities and feet.  No defects were noted. In 
October 1984 the veteran reported having right foot pain 
after a jump.  The assessment was contusion.  According to an 
October 1987 report of medical history completed by the 
veteran in connection with the expiration of her term of 
service, she did not have nor had she had any foot trouble.  
The veteran's October 1987 discharge examination shows a 
normal clinical evaluation of the lower extremities and feet.  
No defects were noted.

On a May 2000 acupuncture intake form, the veteran reported 
having present foot/ankle pain.  In January 2002 the veteran 
complained to one of her private physicians that she had left 
foot pain for the last 3 to 4 months.  On examination the 
left foot was tender at the fifth metatarsal and had normal 
weightbearing and normal range of motion.  An x-ray was 
reported as showing no fracture or deformity and the 
physician's assessment was left foot pain, occult fracture is 
still not completely ruled out.  A December 2002 private 
examination shows that an examination of the veteran's 
extremities was within normal limits at that time.  In April 
2005 the veteran complained of bilateral foot pain and an 
assessment from the VA outpatient clinic was bilateral 
plantar fasciitis.  

The first showing of any left foot disability is over a 
decade after the veteran's separation from service.  This is 
strong evidence against a finding of any continuity of 
symptomatology and against her claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Furthermore, there is no indication that the current 
diagnoses of left foot pain and bilateral plantar fasciitis 
are related to the veteran's service.  While in service the 
veteran complained of left foot numbness and right foot pain, 
there was no mention of left foot pain or plantar fasciitis.  
None of the medical evidence of record suggests that any of 
the veteran's current left foot complaints are in any way 
related to her active military service.  In fact, in April 
2005 the veteran complained of heel pain (diagnosed as 
plantar fasciitis) after extended walking wearing boots.  The 
veteran specifically denied having foot trouble at her 
discharge examination.    

In sum, the preponderance of the competent evidence is 
against a finding of in-service continuing left foot 
disability, left foot disability for years after service, and 
a nexus between the post-service diagnoses of left foot pain 
and bilateral plantar fasciitis and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

D. Headaches

The veteran contends that she currently has headaches as a 
result of her active military service.  At her October 2007 
personal hearing, the veteran testified that she currently 
gets headaches every other week and that she takes aspirin 
for relief.  She relayed that she was treated for headaches 
while in service that she believes resulted from being around 
noise, stress, and having to wear a "steel pot" all the 
time.  

In December 1981 the veteran reported having headaches for 
the last 1 or 2 months.  The assessment was probable tension 
headache.  In February 1982 the veteran reported that after 
being dispensed a new eye glass prescription her headaches 
had resolved.  A February 1983 airborne examination shows a 
normal neurological evaluation.  No defects were noted.  In 
September 1985, the veteran reported having a headache and 
was assessed with having rhinosinusitis.  According to an 
October 1987 report of medical history completed by the 
veteran in connection with the expiration of her term of 
service, she did not have nor had she had frequent or severe 
headaches.  The veteran's October 1987 discharge examination 
shows a normal neurological evaluation.  No defects were 
noted.

Documented complaints of headaches are not shown post-service 
for many years.  A review of the veteran's systems on a 
January 1996 emergency room note states that she did not have 
any headache symptoms at that time.  On a May 2000 
acupuncture intake form, the veteran reported having 
headaches all day, every day.  In April 2003, the veteran 
called a VA outpatient clinic complaining of headaches and 
pounding ears after starting a medication.  She requested a 
different medication to replace that one.  A review of the 
veteran's systems on a July 2004 consultation report again 
show that the veteran was not describing headaches.  The 
veteran has reported to her counselor at the Vet Center that 
she gets headaches when people at work wear perfume.    

The veteran's service medical records show that the veteran 
complained of headaches on two occasions.  The first 
complaint from December 1981 seemed to resolve after the 
veteran was given a different eye glass prescription.  The 
second complaint, in September 1985, was assessed as 
rhinosinusitis.  The veteran's claim for sinusitis is 
discussed later in the REMAND portion of the decision.  There 
are no documented complaints of headaches from September 1985 
until years after the veteran's January 1988 discharge, and 
the veteran's current headaches have been associated with 
perfume and medication rather than her service.  Simply put, 
there is no indication that the veteran's current complaints 
of headaches are in any way related to the headaches she 
complained of in service.  As such, her claim must be denied.  

In sum, the preponderance of the competent evidence is 
against a finding of chronic headaches in-service, continuity 
of symptomatology associated with headaches, and a nexus 
between current headaches and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.
 

ORDER

Entitlement to initial evaluations in excess of 10 percent 
for patellofemoral pain syndrome, right and left knee, is 
denied.

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral hearing loss is denied.

Entitlement to service connection for post-traumatic stress 
disorder is granted.  

Entitlement to service connection for residuals of a left 
side trunk injury is denied.

Entitlement to service connection for tinnitus, to include as 
secondary to bilateral hearing loss, is denied. 

Entitlement to service connection for bilateral ear disorder 
is denied.  

Entitlement to service connection for left ankle disability 
is denied.  

Entitlement to service connection for right ankle disability 
is denied.  

Entitlement to service connection for left foot disability is 
denied.  

Entitlement to service connection for headaches is denied.   


REMAND

The veteran contends that she has a low back disability and 
sinusitis as a result of her active military service.  

As discussed above, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

The veteran has not been sent a VCAA notification letter for 
her claims of entitlement to service connection for low back 
disability and sinusitis.  As such, the Board finds that 
these claims must be remanded to ensure proper compliance 
with the VCAA, its implementing regulations, and pertinent 
case law.  The AMC/RO should send the veteran a letter 
providing proper notification as required by the VCAA and 
pertinent case law, including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Turning to another matter, the Board is of the opinion that 
VA examinations are warranted regarding the veteran's claims 
for service connection for low back disability and sinusitis.  
The veteran has submitted competent medical evidence showing 
a current diagnosis of sinusitis and recurrent symptoms of 
low back disability.  Diagnoses of sinusitis and lumbar 
strain are shown in service.  The available medical evidence 
along with the veteran's testimony and statements indicate 
that these disabilities may be related to her active military 
service.  There appears to be insufficient evidence before 
the Board to make a decision on these issues; accordingly, 
the veteran should be scheduled for appropriate VA 
examinations to determine the nature and etiology of 
sinusitis and any current low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

Regarding any low back disability, the Board notes that the 
veteran's October 2007 personal hearing, she testified that 
she completed 15 to 20 parachute jumps while in service.  She 
also relayed that as a military policewoman, she carried a 
lot of equipment such as a handgun, flashlight, baton, 
ammunition, and handcuffs.  She first received treatment for 
her back after service after she was in a motorcycle 
accident.  She relayed that she believed parachute jumps in 
service contributed to her back condition, and that she did 
not seek treatment for her back prior to the motorcycle 
accident because she could not afford to get treatment.  

A February 1983 Airborne examination shows a normal clinical 
evaluation of the spine and abdomen.  No defects were noted.  
In December 1983 the veteran reported having a gradual onset 
of lower back pain since August.  The assessment was muscle 
spasm, and a lumbosacral x-ray was reported as negative.  A 
subsequent consultation note shows an assessment of lumbar 
strain.  According to an October 1987 report of medical 
history completed by the veteran in connection with the 
expiration of her term of service, she did not have nor had 
she had any recurrent back pain.  The veteran's October 1987 
discharge examination shows a normal clinical evaluation of 
the spine and abdomen.  No defects were noted.

An emergency room note from April 1994 relays that the 
veteran was in a motorcycle accident that day.  The reported 
past medical history did not include any previous back 
problems or injury.  In September 1996 the veteran reinjured 
her back.  The treatment report associated with the reinjury 
notes that the veteran has a history of L4-5 disc herniation 
in 1994 after a motorcycle accident.  In January 2002, the 
veteran reported having back pain with numbness down the left 
leg for the last two months.  She reported having felt this 
before from 1994 to 1999.  That same day she reported having 
been in an automobile accident in 1994 and that she had a 
herniated disc in 1994.  Other treatment records also show 
reports of low back pain and associated diagnoses; however, 
there do not appear to be any such reports between the 
veteran's separation from service and 1994.  A December 2002 
private examination shows that an examination of the 
veteran's spine was within normal limits at that time.  

The examiner addressing the nature and etiology of any 
current low back disability should be asked to specifically 
comment on the veteran's 1994 motorcycle accident and the 
effect that has had, if any, on her low back.

Regarding sinusitis, at the veteran's October 2007 personal 
hearing, she testified that she has continuously taken over 
the counter medication for sinusitis since her service.  A 
March 1983 treatment record states that the veteran has a 
history of sinus problems.  An in-service treatment record 
from September 1985 shows a diagnosis of rhinosinusitis.  

A February 1995 hospital report includes a diagnosis of 
sinusitis.  A November 1998 private treatment record notes 
that the veteran had a sinus infection at that time.  On a 
May 2000 acupuncture intake form, the veteran reported having 
past and present sinus problems.  February 2003, March 2004, 
March 2005, and October 2006 VA treatment notes show 
diagnoses of sinusitis.  

The veteran's relevant history should be taken into account 
by the VA examiners.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a letter 
providing proper notification for her 
claims for service connection as required 
by the VCAA, its implementing regulations, 
and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  She should be allowed a 
sufficient time for response.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  Any needed non-
invasive tests should be performed to 
determine if the veteran has a current low 
back disability.  

If the examiner finds a current low back 
disability, the examiner should provide an 
opinion as to whether the veteran 
currently has any current low back 
disability that is as likely as not (e.g., 
a 50 percent or greater probability) 
attributable to the veteran's service.  
Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  If an opinion cannot be made 
without resort to mere speculation the 
examiner should so state.  

The examiner should specifically comment 
on the veteran's 1994 motorcycle accident 
and any impact that has had on the 
veteran's low back condition.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of sinusitis.  The claims folder 
should be made available to the examiner 
for review prior to the examination.    

The examiner should provide an opinion as 
to whether the veteran currently has 
sinusitis that is as likely as not (e.g., 
a 50 percent or greater probability) 
attributable to the veteran's service.  
Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  If an opinion cannot be made 
without resort to mere speculation the 
examiner should so state.  

4.  The veteran's entire file should then 
be reviewed and her claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


